Exhibit 10.15

Dominion Midstream GP, LLC

Non-Employee Directors’ Annual Compensation

As of December 31, 2014

 

Annual Retainer

  

Amount

Service as Director

   $125,000 ($60,000 cash; $65,000 restricted stock1)

Service as Audit or Conflicts Committee Chair

   $15,000

 

1 Upon commencement of service, non-employee directors received pro-rated annual
cash and committee chair retainers reflecting the period of time remaining in
the initial year of service. Each non-employee director also received a
pro-rated annual equity retainer reflecting the period of time remaining in the
initial year of service, which was not subject to a one-year restriction.

 